DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 was considered by the examiner.
Claim Objections
Claim(s) 1 and 12 is/are objected to because of the following informalities:
Claim 1: “a motorway toll method capable of authorising…” should read “a motorway toll method capable of authorizing…”
Claim 1:” characterised in that the method comprises the following steps” should read “characterized in that the method comprises the following steps”
Claim 1:” the dedicated application (8) being implemented” should read “the dedicated application being implemented”
Claim 1: “the user identification generating an authorisation” should read “the user identification generating an authorization”.
Claim 12:” a motorway remote toll system capable of authorising” should read “a motorway remote toll system capable of authorizing”.
Claim 12: “characterised in that the system comprises:” should read “characterized in that the system comprises:”
Claim 12: “identification of the user generating authorisation” should read “identification of the user generating authorization”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identification assembly” in claim 12, “transmission-reception module” in claim 2, 13, “geopositioning module” in claim 15-16 and “degraded mode operating module” in claim 17. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining the geoposition of the mobile terminal”. There is a lack of antecedent basis for the bolded limitation”. For examination purposes, the limitation will be interpreted to mean “determining a geoposition of the mobile terminal”. Similar rejection and interpretation is taken for claim 12. 
the position of the first beacon”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…a position of the first beacon”. Similar rejection and interpretation are taken for claim 14. 

Claim 4 recites “…the corresponding positions of the second beacon and the third beacon respectively”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…corresponding positions of the second beacon and the third beacon respectively”.

Claim 5 recites “…containing at least the identifier of the toll lane”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…containing at least an identifier of the toll lane”.

Claim 6 recites “…sending at least one token and a fist electronic signature generated from the token, the token and the first signature…” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…sending at least one token and a fist electronic signature generated from the one token, the at least one token and first signature…” and further recitations of “the token” and “the token and the first signature” in the claims will be interpreted to mean “the one token” and “the at least one token and the first signature”, respectively. 

Claim 6 recites “the calculation module of a server”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a calculation module of a server”. 

the identifier…” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “a first sub-step to send an identifier…”

Claim 8 recites “…implemented by the secure module of the mobile terminal” There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…implemented by a secure module of the mobile terminal”.

Claim 10 recites “the derived public key”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a derived public key”.

Claim 10 recites “the secure memory of the server…” There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a secure memory of the server…”

Claim 10 recites “a sub-step to calculate the derived public key from the unique payment identifier…” There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a sub-step to calculate the derived public key from a unique payment identifier…”

Claim 10 recites “the derived private key”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a derived private key”.



Claim 12 recites “at least one first beacon for each toll lane, the first beacon being configured…” There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “at least one first beacon for each toll lane, the at least one first beacon being configured…”

Claim 13 recites “the protocol”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “a protocol”.

Claim 15 recites “…the positions of the second beacon and the third beacon respectively”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…positions of the second beacon and the third beacon respectively”.

Claim 15 recites “…from the corresponding positions of beacons with the same identifier of the toll lane”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…from the corresponding positions of beacons with a same identifier of the toll lane”.

Claim 16 recites “…containing at least the identifier of the toll lane”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, the limitation will be interpreted to mean “…containing at least an identifier of the toll lane”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2016/0180604) in view of Andrews (US 2015/0120558) and Dutta (US 2017/0061410).
As per claim 1, Wilson discloses a motorway toll method capable of authorising access to a motorway for a vehicle of a user using a toll lane of a motorway infrastructure using a mobile terminal located in the vehicle, the motorway infrastructure comprising a plurality of toll lanes, the mobile terminal containing a transmission-reception module, a processor and a memory
-a dedicated application is started to receive the signal of the beacons in the toll lane
- a geopositioning step of the mobile terminal at the time that the vehicle approaches the motorway infrastructure, said geopositioning step being implemented by a geopositioning module of the dedicated application and including determining the geoposition of the mobile terminal so as to geoposition the vehicle in the toll lane, using at least the first signal received from the first beacon (at least paragraph 41-42, the beacons transmit the gateway identifier to identify the gateway the vehicle is going through);
 if the geopositioning step has determined a geoposition of the mobile terminal in the toll lane used by the vehicle, the method includes: 
an identification step , implemented by an identification assembly comprising making a user identification, the user identification generating an authorisation for the vehicle to be charged for the use of the motorway (paragraph 58-61, when the driver is determined to have used the toll lane, the driver is charged for the use of the toll lane).
	However, Wilson does not disclose the dedicated application (8) being implemented as a background task by the processor; - a step (E1) to awaken the dedicated application
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Andrews in the teaching of Wilson in order to increase the processing rate of users going through a paid entry gate (Andrews paragraph 17).
However, Wilson in view of Andrews does not disclose if the geopositioning step has determined a geoposition of the mobile terminal in the toll lane facing a toll barrier in the toll lane used by the vehicle, the method includes: an identification step , implemented by an identification assembly comprising making a user identification, the user identification generating an authorisation for the vehicle to access the motorway, but Dutta discloses if the geopositioning step has determined a geoposition of the mobile terminal in an entry lane facing an entry barrier in the entry lane used by the vehicle, the method includes: an identification step , implemented by an identification assembly comprising making a user identification, the user identification generating an authorisation for the vehicle to access a facility (paragraph 19-23, when the vehicle is determined to be near the entry of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Dutta in the teaching of Wilson in view of Andrews, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 2, Wilson does not disclose wherein the transmission-reception module of the mobile terminal is configured to function with a protocol using the short range two-directional transmission technique known as "Bluetooth Low Energy" but Andrews discloses wherein the transmission-reception module of the mobile terminal is configured to function with a protocol using the short range transmission technique known as "Bluetooth Low Energy" from beacon to mobile device (paragraph 21)(please see claim 1 rejection for combination rationale). 
Furthermore, Dutta discloses wherein the transmission-reception module of the mobile terminal is configured to function with a protocol using the short range transmission technique known as "Bluetooth Low Energy" from mobile device to beacon (paragraph 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Dutta in the teaching of Wilson in view of Andrews, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

In regards to claims 6-10, the claims are limitations dependent from a contingent limitation in method claim 1 (i.e. if the geopositioning step has determined a geoposition of the mobile terminal in the toll lane used by the vehicle, the method includes). Per MPEP 2111.04 (II), “"[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed"… Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of […] that are not required to be performed under a broadest reasonable interpretation of the claim”.  
However, for the sake of advancing prosecution, claims 6-10 are claiming a generic asymmetric method of encrypting data that if they were to be claimed properly, a person of ordinary skill in the art would understand the following art to disclose the claims.
Claim 6-7: Xu (US 2017/0141926); Adler (US 2008/0170695); Coulier (2002/0166048; 2011/0258452); 
Claim 8: Adler (US 2008/0170695);
Claim 9: Fosmark (US 2013/0311768);
Claim 10: Al-herz (US 2014/0074721); Park (US 2014/0258135); Le Saint (US 2016/0065370).

As per claim 12, Wilson discloses a motorway remote toll system capable of authorising access to a motorway for a vehicle of a user using a toll lane of a motorway infrastructure using a mobile terminal located in the vehicle, the motorway infrastructure comprising a plurality of 
- at least one first beacon for each toll lane, the first beacon(s) being configured to transmit a first signal (at least paragraph 33, 41-42, fig. 2, beacons installed on the gateway transmit signals); In re: Reinold et al. 
 - a monitoring module of the dedicated application configured to start the dedicated application of the mobile terminal when the vehicle approaches the toll lane (paragraphs 56-57, a mobile application is started when approaching a toll lane), the first signal being transmitted by the first beacon in the toll lane used by the vehicle (at least paragraph 41-42, beacons transmit signals from the toll gateway);
- a geopositioning module of the dedicated application configured to determine the geoposition of the mobile terminal when the vehicle is approaching the motorway infrastructure, so as to geoposition the vehicle in the toll lane, using at least the first signal received from the first beacon (at least paragraph 41-42, 56-57, the beacon transmit the gateway identifier to identify the gateway the vehicle is going through); 
- an identification assembly configured to identify the user if the geopositioning module has determined a geoposition of the mobile terminal in the toll lane, identification of the user generating authorisation for the vehicle to use the motorway (paragraph 58-61, when the driver is determined to have used the toll lane, the driver is charged for the use of the toll lane).
However, Wilson does not disclose the dedicated application being implemented as a background task by the processor; a monitoring module of the dedicated application configured 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Andrews in the teaching of Wilson in order to increase the processing rate of users going through a paid entry gate (Andrews paragraph 17).
However, Wilson in view of Andrews does not disclose an identification assembly configured to identify the user if the geopositioning module has determined a geoposition of the mobile terminal in the toll lane facing a toll barrier of the toll lane used by the vehicle, identification of the user generating authorisation for the vehicle to access the motorway, but Dutta discloses an identification assembly configured to identify the user if the geopositioning module has determined a geoposition of the mobile terminal in an entry lane facing an entry barrier of the entry lane used by the vehicle, identification of the user generating authorisation for the vehicle to access the motorway (paragraph 19-23, when the vehicle is determined to be near the entry of the garage and intended to enter the parking facility, the driver account is identified to access the parking facility). 


As per claim 13, Wilson does not disclose wherein the transmission-reception module of the mobile terminal is configured to function with a protocol using the short range two-directional transmission technique known as "Bluetooth Low Energy" but Andrews discloses wherein the transmission-reception module of the mobile terminal is configured to function with a protocol using the short range transmission technique known as "Bluetooth Low Energy" from beacon to mobile device (paragraph 21)(please see claim 12 rejection for combination rationale).
Furthermore, Dutta discloses wherein the transmission-reception module of the mobile terminal is configured to function with a protocol using the short range transmission technique known as "Bluetooth Low Energy" from mobile device to beacon (paragraph 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Dutta in the teaching of Wilson in view of Andrews, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2016/0180604) in view of Andrews (US 2015/0120558) and Dutta (US 2017/0061410), as disclosed in the rejection of claim 1/12, in further view of Gravelle (US 10,134,210).
As per claim 3/14, Wilson discloses wherein the first signal transmitted by the first beacon comprises information containing at least one identifier of the toll lane (paragraph 41-42, the beacons transmit the identifier of the gateway the vehicle is passing through). However, Wilson in view of Andrews and Dutta do not disclose but Gravelle discloses transmitting the position of the first beacon (Col. 4:41-45, the beacons transmit their location and positional information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Gravelle in the teaching of Wilson in view of Andrews and Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2016/0180604) in view of Andrews (US 2015/0120558) and Dutta (US 2017/0061410), as disclosed in the rejection of claim 1/12, in further view of Gravelle (US 10,134,210) and Mendelson (US 9,420,423).
As per claim 4/15, Wilson discloses a reception sub-step, implemented by the transmission- reception module of the mobile terminal comprising receiving at least one second signal transmitted by a second beacon and a third signal transmitted by a third beacon, the second signal and the 15 third signal comprising information containing at least one identifier of the toll lane (paragraph 41-42, fig. 2 shows three beacons in each gateway) and a calculation sub-step implemented by the geopositioning module of the dedicated application comprising calculating the geoposition of the mobile terminal by receiving identifying information of beacons with the same identifiers of the toll lane (paragraphs 41-42, the 
However, Wilson in view of Andrews and Dutta does not disclose but Gravelle discloses transmitting the corresponding positions of the second beacon and the third beacon respectively (Col. 4:41-45, Col. 5:6-18, the positional information of each beacon is transmitted to the mobile device respectively); said positions being deduced from the first, second and third receive signals (Col. 4:41-45, Col. 5:6-18, the corresponding positional information of the beacons is deduced from the respective beacon signals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Gravelle in the teaching of Wilson in view of Andrews and Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Wilson in view of Andrews, Dutta and Gravelle do not disclose But Mendelson discloses using Triangulation method from multiple beacon signals to determine the location of a mobile device (Col. 6:4-8, 18-24, Col. 19:22-39 and Col. 23:15-51). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use Triangulation method from multiple beacon signals to determine the location of a mobile device as in Mendelson in the system executing the method of Wilson in view of Andrews, Dutta and Gravelle. As in Mendelson, it is within the capabilities of one of ordinary skill in the art to use Triangulation method from multiple beacon signals to determine the location of a mobile device to Wilson in view of Andrews, Dutta and Gravelle’s invention with the predictable result of locating a mobile device as needed in Wilson in view of Andrews, Dutta and Gravelle. 
Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2016/0180604) in view of Andrews (US 2015/0120558) and Dutta (US 2017/0061410), as disclosed in the rejection of claim 1/12, in further view of Gravelle (US 10,134,210) and Tang (2006/0071816).
As per claim 5/16, Wilson discloses wherein said geopositioning step comprises the following sub-steps: 
a reception sub-step implemented by the transmission-reception module of the mobile terminal, comprising receiving a signal transmitted by an overhead antenna of a transmission device associated with the toll lane used by the vehicle, the signal comprising information containing at least the identifier of the toll lane (paragraph 41-42, fig. 2, overhead beacon transmits the identifier of the gateway);
a calculation sub-step implemented by the geopositioning module of the dedicated application comprising determining the geoposition of the mobile terminal, the mobile terminal being geopositioned in the toll lane used by the vehicle receives the signals from multiple beacons with the identifier of the gateway (paragraph 41-42).
However, Wilson in view of Andrews and Dutta highly suggest but do not explicitly disclose but Gravelle discloses determining lane location when the identifier of the toll lane included in the signal transmitted by the directional antenna corresponds to the identifier of the toll lane included in the signal transmitted by the first beacon (Col.4:41-45, 5:1-51, lane location is deduced from the multiple signals received from the multiple beacons sharing the same gateway). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Gravelle in the teaching of Wilson in view of Andrews and Dutta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
However, Wilson in view of Andrews, Dutta and Gravelle highly suggest but do not explicitly disclose that the directional antenna transmitting a signal in the toll lane only. But, Tang discloses the directional antenna transmitting a signal in the toll lane only (fig. 3, paragraph 22-23 and 27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught byTang in the teaching of Wilson in view of Andrews and Dutta and Gravelle since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2016/0180604) in view of Andrews (US 2015/0120558) and Dutta (US 2017/0061410), as disclosed in the rejection of claim 1/12, in further view of Walker (US 2012/0077433).
As per claim 11/17, Wilson in view of Andrews and Dutta do not disclose but Walker discloses a degraded mode operating step, implemented by a degraded mode operating module, consisting of replacing the transmission-reception module by an auxiliary transmission-reception module (paragraph 9-12, the mobile device replaces the transmission of data from NFC to Bluetooth if it is determined that the designated data does not comply with the NFC transfer parameter). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace a wireless data transfer format with another wireless data transfer format as in Walker in the system executing the method of Wilson in view of Andrews and Dutta. As in Walker, it is within the capabilities of one of ordinary skill in the art to replace a wireless data transfer format with another wireless data 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628